Citation Nr: 1109271	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-38 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for diabetes mellitus, type II.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of infectious hepatitis.

3.  Entitlement to service connection for residuals of infectious hepatitis.

4.  Entitlement to service connection for arthritis of the right hand fingers.

5.  Entitlement to service connection for arthritis of the left hand fingers.

6.  Entitlement to service connection for kidney stones.

7.  Entitlement to service connection for gallstones.

8.  Entitlement to service connection for umbilical hernia.

9.  Entitlement to service connection for duodenal ulcer.

10.  Entitlement to service connection for high cholesterol.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for restless leg syndrome (RLS) of the right leg as secondary to service-connected diabetes mellitus type II.

14.  Entitlement to service connection for RLS of the left leg as secondary to service-connected diabetes mellitus type II.

15.  Entitlement to service connection for right leg cramps as secondary to service-connected diabetes mellitus type II.

16.  Entitlement to service connection for left leg cramps as secondary to service-connected diabetes mellitus type II.

17.  Entitlement to service connection for dental infection as secondary to service-connected diabetes mellitus type II.

18.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

[The issue of eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g) is addressed in a separate decision under a separate docket number].


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2009, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the St. Petersburg RO.  The hearing transcript is associated with the claims folder.

The issues of entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus, entitlement to service connection for pernicious anemia as secondary to service-connected diabetes mellitus, entitlement to service connection for chronic prostate infection, and entitlement to a compensable rating for cataracts, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, which are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of infectious hepatitis, hearing loss, RLS and leg cramps of the lower extremities and dental infections are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, is treated with oral hypoglycemic agents and restricted diet, but does not require regulation of activities.

2.  An unappealed June 1966 RO rating decision denied a claim of service connection residuals of infectious hepatitis on the basis of no current disability.

3.  Evidence of record since the RO's June 1966 rating decision is new and material as it includes clarifying evidence that the Veteran had a prior hepatitis B infection with a history of abnormal liver function tests (LFTs).

4.  The competent evidence does not show that the Veteran manifests current disability of arthritis of the right hand fingers which had its onset in service and/or is causally related to active service.

5.  The competent evidence does not show that the Veteran manifests current disability of arthritis of the left hand fingers which had its onset in service and/or is causally related to active service and/or service-connected disability.

6.  The Veteran's kidney stones, which first manifested many years after his discharge from active service, are not shown to be causally related to active service and/or service-connected disability.

7.  The Veteran's gallstones, which first manifested many years after his discharge from active service, are not shown to be causally related to active service and/or service-connected disability.

8.  The Veteran's umbilical hernia, which first manifested many years after his discharge from active service, is not shown to be causally related to active service and/or service-connected disability.

9.  The Veteran's duodenal ulcer, which first manifested many years after his discharge from active service, is not shown to be causally related to active service and/or service-connected disability.

10.  At a Travel Board hearing on April 17, 2009, the Veteran withdrew his appeal seeking service connection for high cholesterol.

11.  The Veteran's hypertension, which first manifested many years after his discharge from active service, is not shown to be causally related to active service and/or service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code (DC) 7913 (2010).

2.  The RO's June 1966 rating decision, which denied service connection for residuals of infectious hepatitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Evidence received since the RO's June 1966 rating decision is new and material; the claim of service connection for residuals of infectious hepatitis is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for entitlement to service connection for arthritis of the right hand fingers have not been met.  38 U.S.C.A. § 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

5.  The criteria for entitlement to service connection for arthritis of the left hand fingers have not been met.  38 U.S.C.A. § 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

6.  The criteria for entitlement to service connection for kidney stones have not been met.  38 U.S.C.A. § 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

7.  The criteria for entitlement to service connection for gallstones have not been met.  38 U.S.C.A. § 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

8.  The criteria for entitlement to service connection for umbilical hernia have not been met.  38 U.S.C.A. § 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

9.  The criteria for entitlement to service connection for duodenal ulcer have not been met.  38 U.S.C.A. § 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

10.  The criteria for withdrawal of a Substantive Appeal by the Veteran on the issue of entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

11.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. § 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those claims which show present disability.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, hypertension and peptic/duodenal ulcers, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

With respect to presumptive service connection for peptic/duodenal ulcers, the provisions of 38 C.F.R. § 3.309 specify that a proper diagnosis of gastric or duodenal ulcer is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer.  Whenever possible, laboratory findings should be used in corroboration of the clinical data.

The Veteran, who served in the Republic of Vietnam during the Vietnam War, is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

The Veteran's claimed disabilities involving arthritis of the hands, kidney stones, gallstones, umbilical hernia, duodenal ulcer and hypertension are not listed among the diseases presumed due to herbicide exposure.  See 38 C.F.R. § 3.309(e).

Notably, the Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  In December 2010, the Secretary of the VA specifically determined that a presumption of service connection for hypertension was not warranted.  75 Fed. Reg. 81332 (Dec. 27, 2010).

The Veteran has, very vaguely, referred to ionizing radiation exposure.  See Veteran's Statement received in July 2007.  This allegation is unclear, but he refers to being stationed at Ellsworth Base when B-52's took off during the Cuban Missile Crisis.  However, the Veteran's claimed disabilities involving arthritis of the hands, kidney stones, gallstones, umbilical hernia, duodenal ulcer and hypertension are not recognized by VA as radiogenic diseases, and there is no evidence of record suggesting or indicating that these disorders may be radiogenic in nature.  See 38 C.F.R. §§ 3.309(d), 3.311(b)(2).  As such, there is no basis to award service connection for the claimed disorders on a presumptive basis due to ionizing radiation exposure under 38 C.F.R. § 3.309(d).  Additionally, there is no basis to invoke the special developmental procedures applicable to radiogenic diseases under 38 C.F.R. § 3.311(a).

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to herbicide/ionizing radiation exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Initial rating

As provided by the VA Schedule for Rating Disabilities, the Veteran's currently assigned 20 percent rating for diabetes mellitus, type II, contemplates the need for insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, DC 7913.

A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities as well as episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  Id.  

A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note 1 following DC 7913.  When diabetes mellitus has been conclusively diagnosed, a request for a glucose tolerance test solely for rating purposes should not be requested.  38 C.F.R. § 4.119, Note 2 following DC 7913.

It is well established by the record that the Veteran takes oral hypoglycemic agents, and is to adhere to a restricted diet, to treat his diabetes mellitus, type II.  This meets the schedular criteria for a 20 percent rating under DC 7913.

It is also shown that the Veteran's diabetes mellitus has resulted in bilateral cataracts, which has been rated as noncompensable.  The Veteran has recently claimed additional complications of peripheral neuropathy, RLS, leg cramps and pernicious anemia.  The peripheral neuropathy and pernicious anemia claims have been referred to the RO for development and adjudication while the RLS and leg cramp claims are addressed in the remand following this decision.  

However, none of these separate claims and evaluations can provide a basis to increase the evaluation for the underlying diabetes mellitus claim before the Board.  Thus, the Board finds that those issues are not inextricably intertwined with the diabetes mellitus rating claim under DC 7913 on appeal.  

Simply stated, the Veteran's diabetic complications are to be separately evaluated, and the issue on appeal under DC 7913 is limited to whether the Veteran's diabetes mellitus itself requires restriction of occupational and recreational activities.  The Court has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).

In this case, none of the medical records on file show that the Veteran's diabetes mellitus requires him to regulate his activities.  To the contrary, the Veteran's clinical records include instructions reinforcing his need for exercise, providing evidence against a higher evaluation.  Additionally, an August 2008 VA Compensation and Pension (C&P) diabetes mellitus examination report included opinion that the Veteran was not restricted in his ability to perform strenuous activities.  Furthermore, at his hearing in April 2009, the Veteran testified that he had never been told to restrict his activities.  See Transcript of April 2009 Travel Board Hearing, p. 5.  Moreover, the Veteran has not alleged that his diabetes mellitus requires restriction of activities.

Overall, the lay and medical evidence of record does not show that the Veteran's diabetes mellitus itself has medically required restriction of occupational and recreational activities at any time during the appeal period.  The Veteran does voice concern of an increased severity of diabetes mellitus due to toe numbness and potential future need for insulin treatment.  However, these factors would not provide for a basis for a higher rating under DC 7913.  In any event, the Veteran's contentions on appeal are outweighed by the medical evidence of record and the claim for an initial rating in excess of 20 percent for diabetes mellitus under DC 7913 must be denied.  The benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

In deciding this claim, the Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his service-connected diabetes mellitus has on his ability to work and perform the daily activities of living.  The Veteran describes the need to take daily medications which is specifically contemplated in his assigned 20 percent rating.  He primarily complains of bilateral lower leg symptoms as a complication of diabetes mellitus, which the Board is addressing in both the Introduction (peripheral neuropathy) and in the Remand following this decision (leg cramps and RLS).  As for the diabetes mellitus itself as rated under DC 7913, the Veteran simply does not meet the criteria warranting a higher rating, and the Board finds no unusual aspects of disability not contemplated by these criteria.

Overall, the Board finds that the schedular rating assigned adequately addresses the level of symptomatology displayed by the Veteran.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Withdrawn appeal

The RO certified for appeal the issue of entitlement to service connection for high cholesterol.  The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At a Travel Board hearing on April 17, 2009, the Veteran withdrew his appeal seeking service connection for high cholesterol.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there is no allegation of error of fact or law for appellate consideration on this claim which is dismissed for lack of jurisdiction by the Board.


Reopening of prior final denial

The Veteran seeks service connection for residuals of hepatitis infection.  The RO has determined that the new and material standard applies to the case due to a prior final denial.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Prior to the decision on appeal, a June 1966 RO rating decision denied service connection for residuals of hepatitis on the basis that were no current residuals of infectious hepatitis treated in service.  In July 1966, the RO informed the Veteran of the decision and his appellate rights.  He did not appeal the decision and, thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Board observes that an exception to the finality rule exists under 38 C.F.R. § 3.156(c), wherein relevant existing service treatment records (STRs) are associated with the claims folder after the final decision.  

Notably, in 1966, the RO had some difficult obtaining the Veteran's STRs.  Some records had been received in March 1966, but those records did not include hospitalization records at Station Hospital, Clark Air Force Base (AFB) in June and August 1965.

On June 2, 1966, the RO received a separate folder that included complete hospitalization records from Clark AFB.   The RO's rating decision was issued on June 28, 1966.  Thus, the finality exception under 38 C.F.R. § 3.156(c) does not apply to this case.

The Veteran filed his claim to reopen in May 2007.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of reopening, evidence is presumed credible unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence of record at the time of the RO's June 1966 rating decision included STRs which showed the Veteran's hospitalization from June 19, 1965 to August 16, 1965 for infectious hepatitis.  No residual disability was shown.

Evidence of record since the RO's June 1966 rating decision includes a December 2005 comment by the Veteran's private physician indicating that the Veteran was probably hospitalized for hepatitis A in service with an apparent "complete recovery."  In January 2007, the Veteran had an elevated liver function test in January 2007 attributable to right renal calculus.  Thereafter, VA clinical records include a July 2008 assessment that the Veteran had a prior hepatitis B infection with a history of abnormal liver function tests in March 2007, which had subsequently normalized.

The claim was previously denied on the basis of no current disability.  The new evidence added to the record includes previously unconsidered VA clinical records which clarify that the Veteran had a prior hepatitis B infection with a history of abnormal liver function tests.  In the context of the entire evidentiary record, the Board finds that such evidence constitutes new and material evidence sufficient to reopen the claim.

The Board defers consideration of the claim on the merits pending additional development, which is addressed in the Remand following this decision.

Service connection claims

The Veteran seeks entitlement to service connection for arthritis of the right and left hands, kidney stones, gallstones, umbilical hernia, duodenal ulcer, hypertension, and dental infections.  His allegations are not entirely clear.

With respect to arthritis of the right and left hands, the Veteran testified in April 2009 of having no specific recollection of bilateral hand symptoms or injury during service.  Rather, he felt that his arthritis diagnosis may be related to Agent Orange exposure.  He was unaware of any physicians relating his arthritis to active service.

With respect to kidney stones, the Veteran appears to concede that the condition first manifested many years after service.  However, in April 2009, the Veteran testified to having difficulty urinating with a pain similar to passing a stone during service.

With respect to gallstones, the Veteran recalls having a terrible side pain during service which a medic thought was probable gallstones.

With respect to umbilical hernia, the Veteran testified in April 2009 that his umbilical hernia began manifesting just after service and gradually became bigger.  He theorized that his umbilical hernia was caused by stomach expansion proximately due to excessive alcohol use in service.  Alternatively, he thinks that he may have had a lifting injury during service.

With respect to duodenal ulcer, the Veteran refers to being diagnosed with an ulcer in the 1960's due to the stresses caused by service.  See VA Form 9 received in October 2008.  Otherwise, the Veteran testified in April 2009 that he began having stomach pains during service, and recalled being diagnosed with an ulcer by a "light scope" in approximately 1966 or 1967.  However, when asked whether his ulcer was first diagnosed around 1966, the Veteran testified "I would say but I have no clue."

With respect to hypertension, the Veteran contends that hypertension was first detected before basic training which required him to stop and rest for a period of time.  See Veteran's statement received in July 2007.  He also testified in April 2009 that, on several occasions, he would present with an elevated blood pressure reading which would return to normal "after a while."  He recalls having symptoms such as dizziness and blurred vision during service which he attributed to hypertension.

The Veteran's STRs include a June 1962 enlistment examination which did not note any diseases or defects.  He had a blood pressure reading of 138/76.

Thereafter, the Veteran's STRs reflect no specific lay or medical evidence relating to disability involving the hands, kidney stones, gallstones, umbilical hernia, duodenal ulcer, and/or hypertension.  In January 1965, the Veteran presented for treatment due to right upper quadrant abdominal pains as well as mild pain at the side of his back.  He denied a history of kidney infections.  The Veteran was prescribed an Elixir of Donnatol but no specific diagnosis was offered.  The Veteran did not return for further treatment.

The Veteran was hospitalized for infectious hepatitis, condyloma acuminate and urinary tract infection from June 19, 1965 to August 16, 1965.  This extensive evaluation did not disclose any lay or medical evidence of disability involving the hands, kidney stones, gallstones, umbilical hernia, duodenal ulcer, and/or hypertension.  Blood pressure readings of 110/80, 120/80, 120/88, 120/88 were recorded.

On his discharge examination in October 1965, the Veteran reported a history of one elevated blood pressure reading while taking PH for enlistment, but that a recheck and following checks were normal.  Physical examination revealed a blood pressure reading of 138/78, and normal clinical evaluations of the vascular system, abdomen and viscera (including hernia), genitourinary system, endocrine system, and the upper extremities.
 
Overall, the Veteran's STRs provide strong evidence against these claims, disclosing no lay or medical evidence of disability involving the hands, kidney stones, gallstones, umbilical hernia, duodenal ulcer, and/or hypertension.  Clearly, there were no signs of hypertension during this period of service.  See, e.g., 38 C.F.R. § 4.104, DC 7101, NOTE 1 (hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days; the term hypertension means that diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.)

In fact, the Veteran's October 1965 separation examination reflected normal clinical evaluations of his vascular system, abdomen and viscera (including hernia), genitourinary system, endocrine system, and the upper extremities.  The Veteran himself only reported one instance of an elevated blood pressure reading which had resolved.

Postservice, the medical evidence first reflects treatment for umbilical hernia in December 2005, abdominal pain in January 2006 eventually evaluated as gallbladder cholesterol polyps, bleeding ulcer in February 2006 with a history of prior diagnosis in 2005, uncontrolled hypertension in September 2006, and renal calculus in January 2007.  A VA clinical record in June 2007 demonstrated right hand pointer finger proximal interphalangeal joint (PIP) deformity consistent with (c/w) arthritis.  A diagnosis of degenerative arthritis was reported.  The Veteran is also reported to have a past history of gout.

The post-service medical records, overall, provide strong probative evidence against the claims, showing that the Veteran was first diagnosed and treated for all of these disorders more than 40 years after service, which is not consistent with an inservice onset of disease and disability.  See generally Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (noting that a substantial a lapse of time between separation from service and post-service treatment for the claimed disorder(s) is a factor for consideration in deciding a service connection claim).

Furthermore, these records fail to diagnose arthritis, hypertension or an ulcer as manifesting to a degree of 10 percent or more following the Veteran's discharge from active service.  As such, the presumptive provisions pertaining to chronic diseases under 38 C.F.R. §§ 3.307 and 3.309 do not apply.

The Board further finds no competent evidence of a nexus between the Veteran's current symptoms involving hands, kidney stones, gallstones, umbilical hernia, duodenal ulcer, and/or hypertension to active service and/or service-connected disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service).

To the contrary, the evidence includes competent evidence from a military examiner in October 1965 that the Veteran's vascular system, abdomen and viscera (including hernia), genitourinary system, endocrine system, and the upper extremities were normal on clinical evaluation.  There is no medical opinion to the contrary.

Furthermore, in an addendum dated November 2008, a VA C&P examiner opined that the Veteran's hypertension was not deemed proximately due to service-connected diabetes mellitus, reasoning that both conditions were diagnosed at the same time so that the severity and duration of diabetes was not enough to cause complications.

Thus, the only evidence tending to support these claims consists of the Veteran's allegations of inservice symptomatology, self-diagnosis and personal opinion as to etiology of his disorders.  Unfortunately, the Veteran's recollections of events during service are not reliable.  For example, when first being evaluated for an umbilical hernia in December 2005, the Veteran reported that "he has had this for several years" which is not consistent his testimony of recalling the onset of an umbilical hernia just after service.  When being evaluated in January 2006, the Veteran again asserted to his examiner that the condition had been present for several years.

At his hearing in April 2009, the Veteran testified to the onset of kidney stones during service.  However, during a February 2007 private consultation, the Veteran specifically denied knowledge of a prior history of kidney stones.

Additionally, the Veteran essentially conceded in his April 2009 testimony that he had "no clue" as to his actual diagnosis of duodenal ulcer.  His recollection of a 1966 or 1967 time frame is not consistent with his private medical records which first record a history of ulcer in 2005. 

Overall, the Board finds that the Veteran's testimony as to the onset and/or recurrence of symptoms involving his hands, kidney stones, gallstones, umbilical hernia, duodenal ulcer, and/or hypertension is not reliable or credible when viewed against the entire evidentiary record.  Overall, the Veteran's allegations are greatly outweighed by the overall medical record, including the opinion of the October 1965 military examiner who found that the Veteran did not demonstrate objective indications of disability involving his hands, kidney stones, gallstones, umbilical hernia, duodenal ulcer, and/or hypertension upon his discharge from service.  Quite simply, this examiner possesses greater expertise and training than the Veteran in evaluating these types of medical disorders.

The Board acknowledges the Veteran's belief that these disorders originated in service, are causally related to events during service, to include herbicide and/or radiation exposure, or alternatively are proximately due to service-connected disability.  Clearly, the Veteran is competent to describe the outward manifestations of his disabilities.  As addressed above, the Board finds that such allegations are inconsistent with the evidentiary record and do not provide a basis to service connect his disabilities based upon in service onset, the manifestation of disability within the first postservice year, or chronicity of symptoms since service.  

With respect to a potential herbicide relationship, the Board notes that the Secretary's determination that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted provides further evidence against these claims.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  The Secretary has specifically determined that hypertension is not herbicide related.  See 75 Fed. Reg. 81332 (Dec. 27, 2010).  There is no medical opinion to the contrary.

Furthermore, even assuming possible radiation exposure, the Board finds no competent evidence of record suggesting that the Veteran's claimed disorders are radiogenic in nature.

Moreover, the Veteran's theory that his umbilical hernia was caused by excessive alcohol use in service is specifically precluded by law as a valid basis for a service connection award.  See Allen (William F.) v. Principi, 237, F.3d. 1368, 1376 (Fed. Cir. 2001) (interpreting 38 U.S.C.A. § 1110 as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess.") 

Overall, the Board notes that the Veteran is not shown to be trained or educated in medicine, which clearly impacts his competence to speak to complicated etiology matters.  Looking at his allegations closely, the Veteran only provides vague allegations lacking any specific rationale which could be used to service connect these disabilities.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  To the extent that the Veteran is deemed competent to speak to these matters, such statements are greatly outweighed by the medical findings of record, to include the normal clinical evaluations at the time of his separation from service.

In summary, the Board finds that both service and post-service medical records provide evidence against these claims, outweighing the Veteran's allegations and opinions.  Accordingly, the Board finds that the preponderance of the evidence is against his service connection claims for arthritis of the right and left hands, kidney stones, gallstones, umbilical hernia, duodenal ulcer and/or hypertension.  38 U.S.C.A. § 5107(b).  The appeal regarding these claims, therefore, is denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the diabetes mellitus claim, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In Dingess, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to the service connection claims involving hypertension, umbilical hernia, ulcer, arthritis, kidney stones and gallstones, a pre-adjudicatory RO letter dated July 2007 fully satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims, and the relative duties on the part of the Veteran and VA in developing his claims.  This letter further advised the Veteran of the criteria for establishing an initial disability rating and effective date of award.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all VA clinical records identified by the Veteran as relevant to his claims.  The Veteran has vaguely referenced seeking VA treatment for urinary problems in 1965 and/or 1966, but reports that a VA doctor stripped him down, found no disability and treated him like he was crazy.  As indicated above, the Veteran is an unreliable historian regarding his treatment history.  On this record, the Board finds no relevance to this claimed treatment record, if existing.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  

There is also no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  Notably, the record variably reports the Veteran to be retired or receiving Supplemental Social Security Disability Insurance ("SSDI").

The Board is persuaded from review of the record that no Social Security Records exist which would be relevant to the claims on appeal.  Based upon the entire evidentiary record, the Board finds that the Veteran has likely been in receipt of Social Security Administration retirement benefits based upon age rather than benefits based upon disability.  

In this respect, in his June 2007 VA Form 21-526, the Veteran reported being in receipt of SSA disability benefits.  See June 2007 VA Form 21-526, Box 4g.  On that same document, the Veteran also reported as "NONE" the disabilities which prevented him from working.  Id. at Box 1a.  At that time, the Veteran was 66 years of age.  In July 2007, the Veteran reported being 66 years old, being on Social Security, working some hours at present, and about to fully retire.

Thereafter, an August 2008 VA C&P examination report recorded the Veteran's history of being fully employed for the last 2 to 5 years, having retired from his regular job in 2003.  Similarly, an October 2008 VA C&P examination report recorded the Veteran's history of being retired and receiving Social Security and VA benefits.  The Veteran was still working but was planning to retire.  He had worked 16 years and 10 months for one company and, after a brief break due to difficulty with getting along with his boss, worked another 6 years.

Overall, the lay history provided by the Veteran more likely than not establishes his receipt of Social Security benefits based upon age, and he has not alleged the relevance of any documents from the Social Security Administration.

With respect to the diabetes mellitus claim, the Veteran last underwent VA examination in August 2008.  At his hearing in April 2009, the Veteran denied any knowledge of physical restrictions caused by his diabetes mellitus.  Overall, since this last examination was conducted in August 2008, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that a higher schedular rating may still be possible.  Thus, there is no duty to provide further medical examinations on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the service connection claims involving hypertension, umbilical hernia, ulcer, arthritis, kidney stones and gallstones, the Board finds that the medical evidence of record is sufficient to decide these claims.  In this respect, the record contains assessments by a military examiner that the Veteran did not manifest these disabilities at the time of discharge from service.  The Board has further found no credible lay evidence that such disorders first manifested in service, that an ulcer, hypertension or arthritis manifested to a compensable degree within the first postservice year, or have been persistent and/or recurrent since service discharge.  Furthermore, the Board has found no evidence of record suggesting that these disorders are in any way related to service and/or service-connected disability.

In fact, a VA C&P examiner in November 2008 found that the onset and duration of the Veteran's diabetes mellitus was not sufficient to cause hypertension complications.

The Board notes that VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, a VA examination is not warranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, has a chronic disease which manifested to a compensable degree within the first postservice year, or has a disability otherwise related to an event during service.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

An initial rating greater than 20 percent for diabetes mellitus, type II, is denied.

New and material standard having been submitted to reopen a claim of service connection for residuals of infectious hepatitis, the claim is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for arthritis of the right hand fingers is denied.

The claim of entitlement to service connection for arthritis of the left hand fingers is denied.

The claim of entitlement to service connection for kidney stones is denied.

The claim of entitlement to service connection for gallstones is denied.

The claim of entitlement to service connection for umbilical hernia is denied.

The claim of entitlement to service connection for duodenal ulcer is denied.

The claim of entitlement to service connection for high cholesterol is dismissed without prejudice.


REMAND

As indicated above, laboratory testing conducted by VA reflects that the Veteran was previously exposed to hepatitis B.  In 2007, the Veteran demonstrated some abnormal LFTs which appear to have "normalized."  Nonetheless, the Board is precluded from reaching its own unsubstantiated medical conclusions as to whether the Veteran manifests any current residuals related his prolonged hospitalization for infectious hepatitis during service.  As there is insufficient medical evidence of record to decide this issue, the Board finds that VA examination and opinion is necessary to decide this claim.

The record also shows that the Veteran was diagnosed with mild sensorineural hearing loss in August 2007, with the audiologist reporting right ear puretone thresholds normal from .5 through 8 KHz with the exception of mild 4KHz, and normal left ear puretone thresholds from .5-2 KHz, mild hearing loss at 3-6 KHz, and normal thresholds at 8 KHz.  The clinical record notes that the actual puretone audiogram results were electronically available.  However, the record does not contain the actual audiogram results.  This potentially relevant evidence must be obtained prior to any further adjudication.  Given the passage of time, the Board finds that additional audiology examination is warranted.

The Veteran next claims entitlement to service connection for RLS and/or leg cramps as secondary to service-connected diabetes mellitus.  In August 2008, a VA C&P examiner provided opinion that the Veteran's symptoms of leg cramps and RLS were not likely secondary to service-connected diabetes mellitus, as these conditions were not generally known to be associated with diabetes mellitus.  The examiner additionally noted that leg cramps and RLS symptoms predated the diagnosis of diabetes mellitus.

However, in February 2009, a VA staff physician indicated that the Veteran's leg cramps had multiple potential etiologies, to include electrolyte disturbance, myopathy, hypothyroidism and "could be related to diabetic neuropathy as well, which I think he has due to c/o tingling in feet."

On this record, the Board requires additional medical opinion which resolves the potential conflict of medical opinion regarding the etiology of the Veteran's RLS and/or leg cramps.

With respect to the dental claim, the law allows secondary service connection for a service-connected disability which causes and/or aggravates a nonservice-connected disability.  38 C.F.R. § 3.310.  

In this usual case, the Veteran actually alleges the opposite - that his history of dental infections requiring tooth removal should be service-connected on the basis that his underlying infections aggravated his service-connected diabetes mellitus.

The Veteran's theory of "service connection" can be best by an April 2008 physician letter states as follows:

[The Veteran] has diabetes mellitus type 2 which has been uncontrolled at times due to his teeth infection.  Having his teeth pulled removes this infection and improves glycemic control.  I have noted dental caries and infection during my exams.

A review of the record reveals that the Veteran actually seeks eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g), and reimbursement of dental expenses paid for such treatment.

In Mays v. Brown, 5 Vet. App. 302, 306 (1993), the Court held that a claim for service connection is also considered a claim for VA outpatient dental treatment.  In a separate decision, the Board addresses the Veteran's theory of eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g) which is within the jurisdiction of the St. Petersburg, Florida VA Medical Center (VAMC) rather than the RO.

Nonetheless, the record does not include the Veteran's actual dental records which preclude the Board from considering any potential service connection theories.  As such, the Board defers adjudication of the service connection claim pending receipt of actual dental records and adjudication of the eligibility claim by the St. Petersburg, Florida VAMC.

Finally, the Veteran has raised claim of entitlement to TDIU.  In May 2009, the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Obtain the Veteran's clinical records of treatment from the Tampa Bay, Florida VA Medical Center (VAMC) since February 2009 as well as the audiometric results from the August 1, 2007 VA audiology consultation.

3.  Associate with the claims folder the Veteran's private and VA dental treatment records.

4.  Once the above development has been completed, schedule the Veteran for appropriate VA examination to determine whether he manifests any current residuals related to his in-service hospitalization for infectious hepatitis B.  Following examination and all appropriate and necessary testing, the examiner is requested to identify all residual disability related to the Veteran's in service hospital treatment for infectious hepatitis, if any.

5.  Additionally, schedule the Veteran for appropriate VA examination to determine whether his RLS and/or leg cramps are proximately due to service-connected diabetes mellitus.  Following examination and all appropriate and necessary testing, the examiner is requested to provide opinion as to whether it is at least as likely as not that the Veteran's RLS and/or leg cramps are caused by service-connected type II diabetes mellitus or aggravated by service-connected type II diabetes mellitus beyond the normal progress of the disorder(s)?  The examiner should reconcile the conflicting assessments of record between the August 2008 VA examiner and the February 2009 VA staff physician.

6.  Additionally, schedule the Veteran for audiology examination to determine whether he currently manifests right and/or left hearing loss per VA standards.  If right and/or left hearing loss per VA standards is met, provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current right and/or left ear hearing loss is the result of exposure to noise trauma during service or is otherwise related to active service.

7.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


